68 F.3d 478
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Bobby FLUD, Appellant,v.Jim RAWLINGSON, Individually and in his official capacitiesas Deputy Sheriff of Newton County Arkansas;  Kevin Thomas,individually and in his official capacity as an EnforcementOfficer for the Arkansas Game & Fish Commission, Appellees.
No. 95-1429.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 15, 1995.Filed:  Oct. 3, 1995.

Before WOLLMAN, LOKEN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Bobby Flud appeals from the district court's1 order granting defendants' motion for summary judgment in this 42 U.S.C. Sec. 1983 case.  For reversal, Flud argues that his Fourth Amendment rights were violated by an arrest without probable cause and an arrest in his home in the nighttime without a warrant.


2
In granting summary judgment, the district court found that the entry into Flud's home was consensual;  that the arrest was supported by probable cause;  and that the officers were protected by qualified immunity based on their reasonable belief that they had obtained consent to enter.  The district court's memorandum opinion reveals a careful, well-reasoned analysis of these issues.  Accordingly, we affirm the judgment.  See 8th Cir.  R. 47B.



1
 The Honorable H. Franklin Waters, Chief Judge, United States District Court for the Western District of Arkansas